*1293While working for a temporary employment agency, claimant received a two-week assignment to work for a company performing data entry and other clerical duties. She reported to the assignment, but left after working only part of one day because she did not have enough to do and did not like the amount of copying required. Claimant filed a claim for unemployment insurance benefits and, following various proceedings, the Unemployment Insurance Appeal Board ruled that she was disqualified from receiving benefits because she voluntarily left her employment without good cause. In addition, upon finding that claimant made a willful misrepresentation to obtain benefits, the Board charged her with a recoverable overpayment and imposed a forfeiture penalty. Claimant appeals.
We affirm. It is well settled that dissatisfaction with one’s job does not constitute good cause for leaving employment (see Matter of Chereshnev [Commissioner of Labor], 296 AD2d 804, 805 [2002]; Matter of De John [Commissioner of Labor], 275 AD2d 848, 849 [2000]). In the case at hand, it is undisputed that claimant failed to complete the assignment because she did not like the tasks required and felt that she did not have enough to do. In view of this, substantial evidence supports the Board’s finding that claimant left her employment for personal and noncompelling reasons. In addition, although claimant seeks to challenge the finding that she made a willful misrepresentation to obtain benefits, she did not appeal the Administrative Law Judge’s decision on this issue and, therefore, it is not properly before us (see Matter of Kingston [Commissioner of Labor], 4 AD3d 716, 717 [2004]).
Peters, J.E, Rose, Malone Jr., Stein and Garry, JJ., concur. Ordered that the decision is affirmed, without costs.